Federated InterContinental Fund Class A Shares Class B Shares Class C Shares (A Portfolio of Federated Equity Funds) SUPPLEMENT TO PROSPECTUS DATED JANUARY 31, 2008 The following change is effective December 31, 2008. Under the heading entitled “How is the Fund Sold?” please delete the first paragraph and replace it with the following: The Fund offers five Share classes: Class A Shares, Class B Shares, Class C Shares, Class K Shares and Institutional Shares, each representing interests in a single portfolio of securities. This prospectus relates only to Class A Shares, Class B Shares and Class C Shares. All Share classes have different sales charges and other expenses which affect their performance. The additional classes of Shares, which are offered by separate prospectuses, may be preferable for certain shareholders. Please note that certain purchase restrictions may apply. Contact your financial intermediary or call 1-800-341-7400 for more information concerning the other classes. December 19, 2008 Cusip 314172511
